7 va -/r
                                  ELECTRONIC RECORD




COA#        02-14-00289-CR                         OFFENSE:        0.06


            The State of Texas v. Scott Ellery
STYLE:      Crawford Jr.                           COUNTY:         Tarrant

COA DISPOSITION:         REVREM                    TRIAL COURT:    County Criminal Court No. 4


DATE: 05/21/15                      Publish: YES   TC CASE #:      1344184




                           IN THE COURT OF CRIMINAL APPEALS


          The State of Texas v.Scott   Ellery
STYLE:    Crawford Jr.                                                    7VJL-/S"
         APP£LL/\/iT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                     DATE:

          f&rtftei).                                    JUDGE:

DATE:      O^j/U f^OtX                                  SIGNED:                         PC:

JUDGE:     pj, IJaAj4^~-                                PUBLISH:                        DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                             ELECTRONIC RECORD